El Juez Asociado Señor Texidor,
emitió la opinión del tribunal.
En pleito seguido ante la Corte de Distrito de San Jnan por Sucesores de Abarca contra Iturregui Hermanos, la corte dictó en 21 de diciembre de 1927, nna sentencia qne en su parte dispositiva dice así:
“Y la corte, en el día de boy, después de estudiar debidamente el caso, y por los fundamentos de sn opinión, unida a los autos y que se bace formar parte de esta sentencia, declara sin lugar la de-manda en su primera causa de acción, sin perjuicio de que la de-mandante pueda repetir su acción contra José y Santiago Iturre-gui como suscribientes solidarios de los pagarés por quinientos quince dólares setentidós centavos ($515.72) cada uno, y con lugar dicha *2demanda en su segunda causa de acción y en su consecuencia, con-dena a Iturregui Hermanos, por sus socios José y Santiago Iturre-gui, a pagar a la demandante Sucesores de Abarca, la suma de ochocientos treintidós dólares cincuentisiete centavos ($832.57), inte-reses legales de esta suma desde la interposición de la demanda en julio 11, 1927, y las costas.”
Iturregui Hermanos apeló de la sentencia en su totalidad.
Y ahora, la apelada nos pide que declaremos desestimada la apelación, en cuanto a la parte de ella en que se declara sin lugar la demanda, o sea la parte de ella en favor de la demandada, que no parece pueda apelar de lo que se ajusta •a sus pretensiones en el pleito.
La forma en que se ha redactado la apelación, no es se-guramente, la más clara, en un caso como éste. Se apela de la totalidad de la sentencia; es decir, de lo que favorece y de lo que perjudica a la parte apelante; y como la apariencia de tal apelación no es la de la mejor lógica, de aquí que se pueda originar confusión y dificultad para saber qué es lo que desea la parte apelante.
Notamos que en la sentencia, de una manera general, se imponen las costas a Iturregui Hermanos. Y éste es quizá el motivo de la apelación contra toda la sentencia, ya que en -cuanto a las costas se refiere, tiene Iturregui Hermanos el carácter de parte agraviada, como lo tiene en cuanto a la condena por razón de la segunda causa de acción de la de-manda. . Las costas, en este caso, pudieron ser las de las dos ■causas de acción, por más que parece ilógico; pero la sen-tencia las impone en general, y puede ser una interpretación -sostenible la de que son impuestas todas las costas causadas -en el litigio.
En esas condiciones no podemos resolver de acuerdo con la moción de desestimación, que dele ser denegada.